ICJ_091_ApplicationGenocideConvention_BIH_SCG_1998-01-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 22 JANUARY 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECULIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 22 JANVIER 1998
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 22 January 1998,
LC.J. Reports 1998, p. 3

Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 22 janvier 1998,
CLS. Recueil 1998, p. 3

 

Sales number
ISSN 0074-4441 N° de vente: 694
ISBN 92-1-070759-1

 

 

 
22 JANUARY 1998

ORDER

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA y. YUGOSLAVIA)

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

22 JANVIER 1998

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1998

22 janvier 1998

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZÉGOVINE c. YOUGOSLAVIE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,

Vu l'ordonnance du 17 décembre 1997, par laquelle la Cour a prescrit
la présentation d’une réplique de la Bosnie-Herzégovine et d’une du-
plique de la Yougoslavie portant sur les demandes soumises par les deux
Parties, et, compte tenu des vues exprimées par celles-ci, a fixé, respec-
tivement, au 23 janvier et au 23 juillet 1998 les dates d’expiration des
délais pour le dépôt de la réplique et de la duplique;

Considérant que, par lettre datée du 12 janvier 1998 et parvenue au
Greffe le même jour par télécopie, l'agent adjoint de la Bosnie-Herzégo-
vine a fait savoir au greffier que celle-ci ne serait pas en mesure d'achever
la préparation de sa réplique dans le délai ainsi fixé et que, dès le début de
la semaine suivante, il prierait la Cour de proroger ce délai selon qu'il
apparaitrait nécessaire; et considérant que le greffier adjoint a immédia-
tement transmis copie de cette lettre à l'agent de la Yougoslavie;

Considérant que, par lettre datée du 20 janvier 1998 et parvenue au
Greffe le même jour par télécopie, l’agent adjoint de la Bosnie-Herzégo-
vine a prié la Cour de reporter au 23 avril 1998 la date d’expiration du
délai pour le dépôt de la réplique; et considérant que le greffier adjoint, se
référant au paragraphe 3 de l’article 44 du Règlement, a immédiatement
transmis copie de cette lettre à agent de la Yougoslavie:

1998
22 janvier
Rôle général
n° 9]
APPLICATION DE CONVENTION GENOCIDE (ORD. 22 I 98) 4

Considérant que, par lettre datée du 21 janvier {998 et parvenue au
Greffe le même jour par télécopie, l’agent de la Yougoslavie a indiqué
que son gouvernement consentait à la prorogation de délai sollicitée par
la Bosnie-Herzégovine, pourvu que le délai fixé pour le dépôt de la du-
plique soit prorogé de la même manière,

Reporte au 23 avril 1998 la date d'expiration du délai pour le dépôt de
la réplique de ia Bosnie-Herzégovine:

Reporte au 22 janvier 1999 la date d’expiration du délai pour le dépôt
de la duplique de la Yougoslavie;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais Faisant foi, au Palais de la
Paix, à La Haye, le vingt-deux janvier mil neuf cent quatre-vingt-dix-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Bosnie-
Herzégovine et au Gouvernement de la République fédérative de You-
goslavie.

Le président,
(Signé) Stephen SCHWEBEL.

Le greffier adjoint,
(Signé) Jean-Jacques ARNALDEZ.
